Exhibit 10.1



THIRD AMENDMENT
TO AMENDED AND RESTATED CREDIT AGREEMENT


This THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is dated as of April 28, 2015 and is entered into by and among ACCO Brands
Corporation, a Delaware corporation (“Holdings”), Bank of America, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) acting with
the consent of each of the Required Lenders (as defined in the Credit Agreement
referenced below, the “Required Lenders”) and each of the Consenting Lenders (as
defined below), the Required Lenders and Consenting Lenders that are delivering
Lender Consents (as defined below) and the Guarantors listed on the signature
pages hereto, and is made with reference to that certain Amended and Restated
Credit Agreement, dated as of May 13, 2013 (as amended by the First Amendment to
Credit Agreement, dated July 19, 2013, as further amended by that Second
Amendment to Credit Agreement, dated June 26, 2014, and as further amended,
amended and restated, supplemented or otherwise modified prior to the date
hereof, the “Credit Agreement”), by and among Holdings, certain Subsidiaries of
Holdings from time to time party thereto, the lenders from time to time party
thereto (the “Existing Lenders”) and the Administrative Agent. Unless otherwise
stated, capitalized terms used herein without definition shall have the same
meanings herein as set forth in the Second Amended and Restated Credit Agreement
(as defined below).
RECITALS
WHEREAS, pursuant to and in accordance with Section 11.01(a) of the Credit
Agreement, the Required Lenders (as defined in the Credit Agreement) and the
other parties hereto have agreed to amend and restate the Credit Agreement in
its entirety to read as set forth in the Second Amended and Restated Credit
Agreement and to, among other things, (i) provide for additional Term A Loans in
an amount such that, after giving effect to the incurrence thereof on the Second
Restatement Date (as defined below), there exist $300,000,000 in aggregate
outstanding principal amount of Term A Loans and (ii) increase the aggregate
commitments under the Revolving Credit Facility by $50,000,000 such that, after
giving effect to such increase on the Second Restatement Date, there exist
$300,000,000 in aggregate amount of Revolving Credit Commitments under the
Revolving Credit Facility;
WHEREAS, each Existing Lender holding Term A Loans (as defined in the Credit
Agreement immediately prior to the Second Restatement Date, the “Existing Term A
Loans”) (collectively, the “Existing Term A Lenders”) that executes and delivers
a consent to this Amendment in the form of the “Term A Lender Consent” attached
hereto as Annex I (a “Term A Lender Consent”) and makes the appropriate election
thereunder (collectively, the “Continuing Term A Lenders”) will, by the fact of
such execution and delivery, be deemed (i) to have consented to the terms of
this Amendment and (ii) to have agreed to continue all of its Existing Term A
Loans as Term A Loans on the terms set forth in the Second Amended and Restated
Credit Agreement in a principal amount equal to the principal amount of its
Existing Term A Loan (or such lesser amount as determined by the Administrative
Agent in its sole discretion and in consultation with Holdings), as further set
forth in this Amendment;
WHEREAS, each Existing Term A Lender that executes and delivers a Term A Lender
Consent and makes the appropriate election thereunder consents to this Amendment
but does not consent to continue its Existing Term A Loans on the terms set
forth in the Second Amended and Restated Credit Agreement and shall execute, or
shall be deemed to have executed, a counterpart of the Master Assignment and
Acceptance Agreement substantially in the form attached hereto as Annex III (a
“Master Assignment”) and shall in accordance therewith sell all of its Existing
Term A Loans at 100% of par as specified in the applicable Master Assignment, as
further set forth in this Amendment;



--------------------------------------------------------------------------------





WHEREAS, if an Existing Term A Lender fails to execute and return a Term A
Lender Consent by 12:00 noon (New York City time), on April 28, 2015, such
Existing Term A Lender shall be deemed a Non-Continuing Term A Lender (as
defined below) and, in accordance with Section 11.13 of the Credit Agreement,
shall assign and delegate, without recourse (in accordance with and subject to
the restrictions contained in, and consents required by, Section 11.06 of the
Credit Agreement), all of its interests, rights and obligations under the Credit
Agreement and the related Loan Documents in respect of its Existing Term A Loans
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment) at 100% of par as specified in the
applicable Master Assignment, as further set forth in this Amendment;
WHEREAS, each Existing Lender holding Revolving Credit Loans (as defined in the
Credit Agreement immediately prior to the Second Restatement Date, the “Existing
Revolving Credit Loans”) or unused Revolving Credit Commitments (as defined in
the Credit Agreement immediately prior to the Second Restatement Date, the
“Existing Revolving Credit Commitments” and, such Existing Lenders holding such
Existing Revolving Credit Loans or Existing Revolving Credit Commitments, the
“Existing Revolving Credit Lenders”) that executes and delivers a consent to
this Amendment in the form of the “Revolving Credit Lender Consent” attached
hereto as Annex II (a “Revolving Credit Lender Consent”, and the Revolving
Credit Lender Consents together with the Term A Lender Consents, the “Lender
Consents”) and makes the appropriate election thereunder (collectively, the
“Continuing Revolving Credit Lenders” and, together with the Continuing Term A
Lenders, the “Consenting Lenders”) will, by the fact of such execution and
delivery, be deemed (i) to have consented to the terms of this Amendment and
(ii) to have agreed to continue (as further described in its Revolving Credit
Lender Consent) all of its Existing Revolving Credit Commitments and Existing
Revolving Credit Loans as Revolving Credit Commitments and Revolving Credit
Loans, respectively, on the terms set forth in the Second Amended and Restated
Credit Agreement in a principal amount equal to its Existing Revolving Credit
Commitments and Existing Revolving Credit Loans, respectively, (or such lesser
amount as determined by the Administrative Agent in its sole discretion and in
consultation with Holdings), as further set forth in this Amendment;
WHEREAS, each Existing Revolving Credit Lender that executes and delivers a
Revolving Credit Lender Consent and makes the appropriate election thereunder
consents to this Amendment but does not consent to the continuation of any of
its Existing Revolving Credit Commitments as Revolving Credit Commitments and
shall execute, or shall be deemed to have executed, a counterpart of the
applicable Master Assignment and shall in accordance therewith sell all of its
Existing Revolving Credit Commitments at 100% of par as specified in the
applicable Master Assignment, as further set forth in this Amendment;
WHEREAS, if an Existing Revolving Credit Lender fails to execute and return a
Revolving Credit Lender Consent by 12:00 noon (New York City time), on April 28,
2015, such Existing Revolving Credit Lender shall be deemed a Non-Continuing
Revolving Credit Lender and, in accordance with Section 11.13 of the Credit
Agreement, shall assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
11.06 of the Credit Agreement), all of its interests, rights and obligations
under the Credit Agreement and the related Loan Documents in respect of its
Existing Revolving Credit Commitments and Existing Revolving Credit Loans to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment) at 100% of par as specified in the
applicable Master Assignment, as further set forth in this Amendment; and
WHEREAS, the Administrative Agent, the L/C Issuers, the Swingline Lender, the
Required Lenders, the Additional Lenders, the Replacement Lender, the Consenting
Lenders and the Loan Parties are willing, on the terms and subject to the
conditions set forth herein, to consent to the amendment and restatement of the
Credit Agreement as the Second Amended and Restated Credit Agreement.

- 2-







--------------------------------------------------------------------------------





NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION I.
AMENDMENTS TO LOAN DOCUMENTS



1.1
Second Amendment and Restatement of Credit Agreement.

 
(a)The Borrowers, the Required Lenders, the Consenting Lenders, the
Administrative Agent and the other parties hereto agree that on the Second
Restatement Date, the Credit Agreement shall be amended and restated in the form
of the Second Amended and Restated Credit Agreement attached hereto as Exhibit A
(the “Second Amended and Restated Credit Agreement”) and any term or provision
of the Credit Agreement which is different from that set forth in the Second
Amended and Restated Credit Agreement shall be replaced and superseded in all
respects by the terms and provisions of the Second Amended and Restated Credit
Agreement.


(b)On the Second Restatement Date, the Lender set forth on Schedule I hereto
under the heading “Second Restatement Date Term A Loan Commitment” (the
“Additional Term A Loan Lender”) severally and not jointly agrees to extend
credit to Holdings in the form of term loans constituting Term A Loans in an
aggregate principal amount not to exceed its Term A Commitments as of the Second
Restatement Date as set forth on Schedule 1 hereto, which Term A Loans shall not
exceed $1,000,000 in the aggregate, and the parties hereto hereby agree to such
extension of credit and agree that the Term A Loans shall constitute Term A
Loans for purposes of this Amendment and the Second Amended and Restated Credit
Agreement as more fully set forth herein and therein.


(c)On the Second Restatement Date, the Lender set forth on Schedule I hereto
under the heading “Second Restatement Date Revolving Credit Commitments” (the
“Additional Revolving Credit Lender” and, together with the Additional Term A
Loan Lender, the “Additional Lenders”) severally and not jointly agrees to
extend credit to the Borrowers in the form of Revolving Credit Commitments in an
aggregate principal amount not to exceed its Revolving Credit Commitments as of
the Second Restatement Date as set forth on Schedule 1 hereto, which Revolving
Credit Commitments shall not exceed $50,000,000 in the aggregate, and the
parties hereto hereby agree to such extension of credit and agree that such
Revolving Credit Commitments and any Revolving Credit Loans extended pursuant
thereto shall constitute Revolving Credit Commitments and Revolving Credit
Loans, respectively, for purposes of this Amendment and the Second Amended and
Restated Credit Agreement, as more fully set forth herein and therein.


1.2
Acknowledgement.



On and after the Second Restatement Date, unless the context shall otherwise
require, each reference in the Second Amended and Restated Credit Agreement or
any other Loan Document to (a) “Term A Loans” shall be deemed a reference to the
Term A Loans, (b) “Revolving Credit Loans” shall be deemed a reference to the
Revolving Credit Loans, (c) “Term A Lenders” shall be deemed a reference to the
Term A Lenders, (d) “Revolving Credit Lenders” shall be deemed a reference to
the Revolving Credit Lenders and (e) “Revolving Credit Commitments” shall be
deemed a reference to the Revolving Credit Commitments, in each case under as
and defined in the Second Amended and Restated Credit Agreement. As of the
Second Restatement Date, after giving effect to this Amendment, the making of
the additional Term A Loans contemplated by Section 1.1(b) above and the making
available of the additional Revolving Credit Commitments contemplated by Section
1.1(c) above, (i) the aggregate outstanding principal of amount of “Term A
Loans” is $300,000,000 and (ii) the aggregate principal amount of “Revolving
Credit Commitments” is $300,000,000.

- 3-







--------------------------------------------------------------------------------





SECTION II. CONTINUATION OF EXISTING TERM A LOANS AND EXISTING REVOLVING CREDIT
COMMITMENTS; OTHER TERMS AND AGREEMENTS. Each Existing Term A Lender and each
Existing Revolving Credit Lender executing this Amendment shall select one of
the options on the Term A Lender Consent and Revolving Credit Lender Consent
hereto, respectively, and deliver such signature page to the Administrative
Agent by 12:00 noon (New York City time), on April 28, 2015. Pursuant to the
procedures set forth in Section III of this Amendment:


2.1
Continuation of Existing Term A Loans by Continuing Term A Lenders (Option A).
Each Term A Lender selecting Option A on the Term A Lender Consent hereto
consents and agrees to (1) this Amendment, (2) sell the entire aggregate
principal amount of its Existing Term A Loans via an assignment (at 100% of par)
on the Second Restatement Date pursuant to a Master Assignment, which Existing
Term A Loans shall be continued as Term A Loans upon such sale and (3) as of a
date selected by the Administrative Agent (which date shall be the Second
Restatement Date), purchase via an assignment Term A Loans in an aggregate
principal amount equal to (x) the entire aggregate principal amount of its
Existing Term A Loans so sold via assignment pursuant to clause (2) minus (y)
such amount as may be determined by the Administrative Agent in its sole
discretion and in consultation with the Borrower (such amount referred to in
this clause (y) with respect to any such Term A Lender, a “Decreased Amount”
with respect to such Lender) on the Second Restatement Date. Such assignment
shall be made at 100% of par.

2.2
Non-Continuation of Existing Term A Loans by Non-Continuing Term A Lenders
(Option B). Each Term A Lender selecting Option B on the Term A Lender Consent
hereto (together with, to the extent set forth in the immediately following
Section 2.3, each “Non-Continuing Term A Lender” referred to in the immediately
following Section 2.3, each, a “Non-Continuing Term A Lender”) consents to this
Amendment but does not consent to the continuation of its Existing Term A Loans
into Term A Loans (under and as defined in the Second Amended and Restated
Credit Agreement) and shall execute, or shall be deemed to have executed, a
counterpart of the applicable Master Assignment and shall in accordance
therewith sell such portion of its Existing Term A Loans at 100% of par as
specified in the applicable Master Assignment.

2.3
Each Term A Lender failing to execute and return a Term A Lender Consent hereto
by 12:00 noon (New York City time), on April 28, 2015, shall be deemed a
Non-Continuing Term A Lender and, in accordance with Section 11.13 of the Credit
Agreement, shall execute or be deemed to have executed a counterpart of the
applicable Master Assignment and shall in accordance therewith sell such portion
of its Existing Term A Loans at 100% of par as specified in the applicable
Master Assignment.

2.4
Continuation of Existing Revolving Credit Loans and Existing Revolving Credit
Commitments by Continuing Revolving Credit Lenders (Option A). Each Existing
Revolving Credit Lender selecting Option A on the Revolving Credit Lender
Consent hereto consents and agrees to (1) this Amendment, (2) sell the entire
aggregate principal amount of its Existing Revolving Credit Loans and Existing
Revolving Credit Commitments via an assignment (at 100% of par) on the Second
Restatement Date pursuant to a Master Assignment and (3) as of a date selected
by the Administrative Agent (which date shall be the Second Restatement Date,
purchase via an assignment Revolving Credit Loans and Revolving Credit
Commitments in an aggregate principal amount equal to (x) the entire aggregate
principal amount of its Existing Revolving Credit Loans and Existing Revolving
Credit Commitments so sold via assignment pursuant to clause (2) minus (y) the
Decreased Amount (if any) applicable to such Revolving Credit Lender. Such
assignment shall be made at 100% of par.


- 4-







--------------------------------------------------------------------------------





2.5
Non-Continuation of Existing Revolving Credit Loans and Existing Revolving
Credit Commitments by Non-Continuing Revolving Credit Lenders (Option B). Each
Revolving Credit Lender selecting Option B on the Revolving Credit Lender
Consent hereto (together with, to the extent set forth in the immediately
following Section 2.6, each “Non-Continuing Revolving Credit Lender” referred to
in the immediately following Section 2.6, each, a “Non-Continuing Revolving
Credit Lender” and, together with the Non-Continuing Term A Lenders, the
“Non-Continuing Lenders”) consents to this Amendment but does not consent to the
continuation of its Existing Revolving Credit Loans and Existing Revolving
Credit Commitments into Revolving Credit Loans and Revolving Credit Commitments
(each under and as defined in the Second Amended and Restated Credit Agreement),
respectively, and shall execute, or shall be deemed to have executed, a
counterpart of the applicable Master Assignment and shall in accordance
therewith sell such portion of its Existing Revolving Credit Loans and Existing
Revolving Credit Commitments at 100% of par as specified in the applicable
Master Assignment.

2.6
Each Revolving Credit Lender failing to execute and return a Revolving Credit
Lender Consent hereto by 12:00 noon (New York City time), on April 28, 2015,
shall be deemed a Non-Continuing Revolving Credit Lender and, in accordance with
Section 11.13 of the Credit Agreement, shall execute or be deemed to have
executed a counterpart of the applicable Master Assignment and shall in
accordance therewith sell its Existing Revolving Credit Loans and Existing
Revolving Credit Commitments at 100% of par as specified in the applicable
Master Assignment.



SECTION III.
THE MASTER ASSIGNMENT AGREEMENTS.



3.1
Pursuant to the Master Assignment entered into or deemed entered into by each
Non-Continuing Lender in accordance with Section II, each Non-Continuing Lender
shall sell and assign the principal amount of its Existing Term A Loans or
Existing Revolving Credit Loans and Existing Revolving Credit Commitments as set
forth in Schedule I to such Master Assignment, as such Schedule is completed by
the Administrative Agent on or prior to the Second Restatement Date, to Bank of
America, N.A., as assignee (in such capacity, the “Replacement Lender”) under
such Master Assignment. Each Lender’s signature page to its Revolving Credit
Lender Consent or Term A Lender Consent hereto, respectively, shall be deemed to
be its signature page to the applicable Master Assignment.

3.2
At the election of the Administrative Agent (in its sole discretion), the Master
Assignments (and Schedule I to each Master Assignment) may be completed and
executed as one or more separate agreements, each with a separate Schedule I,
each of which shall be applicable as to one or more Non-Continuing Lenders, and,
to the extent the Administrative Agent so deems advisable for administrative
purposes in consummating the intended allocations and assignments to be made
pursuant to Section 3.1, the Administrative Agent may modify and update the
headings of, and the information in, the columns in Schedule I to, and may
complete and update the information required by, one or more of the Master
Assignments.

3.3
After giving effect to the transactions contemplated by this Amendment, the
amounts of the “Term A Loans”, “Revolving Credit Loans” and “ Revolving Credit
Commitments” shall be as determined by the Administrative Agent and set forth in
the Second Amended and Restated Credit Agreement. The Administrative Agent’s
determination of such amounts shall be conclusive evidence thereof absent
manifest error. For the avoidance of doubt, the provisions of Article IX and
Section 11.04 of the Second Amended and Restated Credit Agreement shall apply to
any such determination made by the Administrative Agent pursuant hereto.


- 5-







--------------------------------------------------------------------------------





SECTION IV.
CONDITIONS TO EFFECTIVENESS



This Amendment shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “Second
Restatement Date”):
(a)This Amendment shall have been duly executed by Holdings, each Loan Party,
the Administrative Agent, the Required Lenders, the L/C Issuers, the Swingline
Lender, the Additional Lenders, the Replacement Lender and the Consenting
Lenders (whether pursuant to the execution and delivery of a Lender Consent or
counterpart to this Amendment, as applicable) and, in each case, duly executed
counterparts thereof shall have been delivered to the Administrative Agent, such
that upon such execution and delivery thereof and the occurrence of the Second
Restatement Date, and the making of the additional Term A Loans contemplated by
Section 1.1(b) hereto above and the making available of the additional Revolving
Credit Commitments contemplated by Section 1.1(c) hereto the aggregate principal
amount of the Term A Loans shall be equal to $300,000,000 and the aggregate
principal amount of the Revolving Credit Commitments shall be equal to
$300,000,000.


(b)The Administrative Agent’s receipt of the following, each of which shall be
originals, facsimiles or “pdf” or similar electronic format (in each such case,
followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party and each in form and
substance reasonably satisfactory to the Administrative Agent and its legal
counsel:


(i)a Note executed by Holdings in favor of each Lender that has requested a
Note;
(ii)each document necessary to satisfy the Collateral and Guaranty Requirements
with respect to the Loan Parties and assets thereof in existence as of the
Second Restatement Date, including those documents set forth on Schedule 2
hereto, together with any other documents and instruments as may be necessary or
advisable in the reasonable opinion of the Administrative Agent to vest in the
Administrative Agent valid and subsisting first priority perfected Liens
(subject as to priority to Permitted Liens (other than with respect to Equity
Interests pledged pursuant to any Pledge Agreement)) on the properties purported
to be subject to the Collateral Documents as of the Second Restatement Date,
enforceable against all third parties in accordance with their terms;


(iii)a certificate of a Responsible Officer of each Loan Party certifying as to
the Organization Documents thereof together with copies of the Organization
Documents of such Loan Party annexed thereto;


(iv)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Amendment and the other Loan
Documents to which such Loan Party is a party;


(v)an opinion from (A) Vedder Price P.C., special New York counsel to the Loans
Parties and (B) Emmel & Klegerman PC, special Nevada counsel to the Loan
Parties, in each case, dated as of the Second Restatement Date, in form and
substance reasonably satisfactory to the Administrative Agent and the Lenders;

- 6-







--------------------------------------------------------------------------------





(vi)a certificate attesting to the Solvency of Holdings and its Subsidiaries
(taken as a whole) on the Second Restatement Date after giving effect to the
Second Restatement Date Transactions, from the chief financial officer of
Holdings;


(vii)a certificate attesting to the compliance with clauses (c), (d), (e), (i),
(k), (l) and (m) of this Section IV on the Second Restatement Date from a
Responsible Officer of Holdings;
(viii)a Committed Loan Notice pursuant to Section 2.02 of the Second Amended and
Restated Credit Agreement; and


(ix)a counterpart of the U.S. Perfection Certificate (as defined in the U.S.
Security Agreement), executed by Holdings and each other U.S. Loan Party party
thereto.


(c) (i) The Administrative Agent shall have received from Holdings payment in
immediately available funds of (x) all accrued costs, fees and expenses
(including reasonable fees, expenses and other charges of counsel) owing to the
Administrative Agent pursuant to pursuant to Section 11.04 of the Credit
Agreement and Section 11.04 of the Second Amended and Restated Credit Agreement,
as applicable, in connection with this Second Amendment and the Second
Restatement Date Transactions, (y) all other compensation required to be paid on
or prior to the Second Restatement Date to the Administrative Agent and its
Affiliates pursuant to the Second Restatement Engagement Letter and Second
Restatement Fee Letter and (z) for the account of each Lender, upfront fees in
an amount equal to 0.125% of the aggregate amount of Revolving Credit Loans,
Revolving Credit Commitments and Term A Loans held by such Lender on the Second
Restatement Date, after giving effect to this Amendment, the making of the
additional Term A Loans contemplated by Section 1.1(b) above and the making
available of the additional Revolving Credit Commitments contemplated by Section
1.1(c) above.  


(ii) Concurrently with the continuation of the Existing Term A Loans as Term A
Loans, the continuation of the Existing Revolving Credit Loans and Existing
Revolving Credit Commitments as Revolving Credit Loans and Revolving Credit
Commitments, respectively, the making of the additional Term A Loans pursuant to
Section 1.1(b) hereof and the making available of additional Revolving Credit
Commitments on the Restatement Date pursuant to Section 1.1(c) hereof, the
Borrowers shall have paid to each Non-Continuing Term A Lender and each
Non-Continuing Revolving Credit Lender all indemnities, cost reimbursements and
other Obligations, if any, then due and owing to such Non-Continuing Term A
Lenders and Non-Continuing Revolving Credit Lenders under the Loan Documents
(prior to the effectiveness of this Amendment) to the extent Holdings has been
notified thereof prior to the Second Restatement Date.


(iii) With respect to any Loans and Commitments (each under and as defined in
the Second Amended and Restated Credit Agreement) outstanding on the Second
Restatement Date, Holdings shall have paid all interest and fees accrued
pursuant to the Loan Documents through the Second Restatement Date, whether or
not otherwise due as of such date.


(d)Substantially concurrently with the Credit Extensions on the Second
Restatement Date, the Second Restatement Date Transactions shall have been
consummated in full.


(e)After giving effect to consummation of the Second Restatement Date
Transactions on the Second Restatement Date, Holdings and its Subsidiaries shall
have outstanding no Indebtedness or preferred Equity Interests other than (i)
the Loans and L/C Obligations, (ii) Qualified Preferred Stock, (iii)

- 7-







--------------------------------------------------------------------------------





the SpinCo Notes and (iv) Indebtedness permitted by Section 7.03 of the Second
Amended and Restated Credit Agreement.


(f)The Administrative Agent shall have received the Annual Financial Statements
and the Quarterly Financial Statements.


(g)At least thirty (30) days prior to the Second Restatement Date, the
Administrative Agent shall have received financial projections of Holdings and
its Subsidiaries through the fifth Fiscal Year following the Second Restatement
Date, which will be prepared on a pro forma basis to give effect to the Second
Restatement Date Transactions.
  
(h)The Administrative Agent and the Lenders shall have received at least one (1)
day prior to the Second Restatement Date all documentation and other information
reasonably requested in writing by them at least two (2) days prior to the
Second Restatement Date in order to allow the Administrative Agent and the
Lenders to comply with applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.


(i)All approvals, consents, exemptions, authorizations, or other actions by, or
notices to, or filings with, any Governmental Authority or any other Person
necessary or required for the consummation of the Second Restatement Date
Transactions shall have been received.


(j)The Administrative Agent shall have received a certificate from Holdings’
insurance broker or other evidence satisfactory to it that all insurance
required to be maintained pursuant to Section 6.06 of the Second Amended and
Restated Credit Agreement is in full force and effect, together with
endorsements naming the Administrative Agent, for the benefit of Secured
Parties, as additional insured and loss payee thereunder to the extent required
under Section 6.06 of the Second Amended and Restated Credit Agreement.


(k)The representations and warranties contained in Article 5 of the Second
Amended and Restated Credit Agreement shall be true and correct in all material
respects, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true and correct in all
material respects on and as of such earlier date; provided that any such
representations and warranties that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects.


(l)There shall not exist any action, suit, investigation, litigation,
proceeding, hearing or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
in the reasonable opinion of the Administrative Agent, singly or in the
aggregate, materially impairs the Second Restatement Date Transactions, the
financing thereof or any of the other transactions contemplated by the Loan
Documents, or that could reasonably be expected to have a Material Adverse
Effect.


(m)There has been no change, occurrence or development since December 31, 2014
that could reasonably be expected to have a Material Adverse Effect.


(n)With respect to the Loan Parties and their assets in existence as of the
Second Restatement Date, the Loan Parties shall have taken all actions required
by the Collateral and Guaranty Requirements.


(o)No Default or Event of Default shall exist or be continuing after giving
effect to the Second Restatement Date Transactions.

- 8-







--------------------------------------------------------------------------------





(p)On and immediately prior to the Second Restatement Date, no Swing Line Loan
(as defined in the Credit Agreement) shall be then outstanding.


Notwithstanding anything herein to the contrary, for purposes of determining
compliance with the conditions specified in this Section IV, each Required
Lender and Consenting Lender shall be deemed satisfied with each document and
each other matter required to be reasonably satisfactory to such Required Lender
or Consenting Lender unless, prior to the Second Restatement Date, the
Administrative Agent receives notice from such Required Lender or Consenting
Lender specifying such Required Lender’s or Consenting Lender’s objections.
SECTION V.
REPRESENTATIONS AND WARRANTIES



In order to induce the Administrative Agent, the L/C Issuers, the Swing Line
Lender, the Replacement Lender, each Additional Lender and each of the Required
Lenders and Consenting Lenders to enter into this Amendment and to amend and
restate the Credit Agreement in the manner provided herein, each Loan Party
represents and warrants on and as of the Second Restatement Date to each of the
Administrative Agent, the L/C Issuers, the Swing Line Lender and each of the
Required Lenders and Consenting Lenders as follows:
5.1
Existence, Qualification and Power. Each Loan Party (a) is duly organized or
formed, validly existing and, as applicable, in good standing under the Laws of
the jurisdiction of its incorporation or organization and (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to execute, deliver and perform its obligations under,
the Second Amended and Restated Credit Agreement and the other Loan Documents,
as applicable.



5.2
Authorization; No Contravention. The execution, delivery and performance by each
Loan Party of this Amendment and the Second Amended and Restated Credit
Agreement has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Material Contract to which such Person is a
party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.



5.3
Governmental Authorization; Other Consents. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required, except as
have been obtained or made and are in full force and effect, in connection with
the execution, delivery or performance by, or enforcement against, any Loan
Party of this Amendment, the Second Amended and Restated Credit Agreement or any
other Loan Document to which such Loan Party is a party.



5.4
Binding Effect. This Amendment and the Second Amended and Restated Credit
Agreement have been duly executed and delivered by each of the Loan Parties
party thereto. Each of this Amendment and the Second Amended and Restated Credit
Agreement constitute a legal, valid and binding obligation of each Loan Party,
enforceable against such Loan Party in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law).


- 9-







--------------------------------------------------------------------------------





5.5
Incorporation of Representations and Warranties from Credit Agreement. The
representations and warranties contained in Article 5 of the Second Amended and
Restated Credit Agreement are and will be true and correct in all material
respects on and as of the Second Restatement Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case they were true
and correct in all material respects on and as of such earlier date; provided
that any such representations and warranties that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects.



5.6
Absence of Default. No event has occurred and is continuing or will result from
the consummation of the transactions contemplated by this Amendment that would
constitute an Event of Default or a Default.



SECTION VI.
POST-EFFECTIVENESS COLLATERAL MATTERS

Each Loan Party warrants, covenants and agrees with the Administrative Agent,
the L/C Issuers, the Swing Line Lender and each Lender that each Loan Party will
execute and deliver the documents and complete the tasks set forth on Schedule 3
hereto, in each case, within the time limits specified on such Schedule or as
extended by the Administrative Agent in its reasonable discretion.


SECTION VII.
ACKNOWLEDGMENT AND CONSENT

Each Loan Party hereby confirms its pledges, grants of security interests and
other obligations, as applicable, under and subject to the terms of each of the
Loan Documents to which it is party, and agrees that, notwithstanding the
effectiveness of this Amendment or any of the transactions contemplated thereby,
such pledges, grants of security interests and other obligations, and the terms
of each of the Loan Documents to which it is a party, as supplemented, amended,
amended and restated or otherwise modified in connection with this Amendment and
the transactions contemplated hereby, are not impaired or affected in any manner
whatsoever and shall continue to be in full force and effect and shall continue
to secure all the Obligations.
Each Guarantor hereby acknowledges that it has reviewed the terms and provisions
of the Credit Agreement, the Collateral Documents to which it is a party, the
U.S. Obligations Guaranty and this Amendment and consents to the amendment and
restatement of the Credit Agreement effected pursuant to this Amendment. Each
Guarantor hereby confirms that each Loan Document to which it is a party or
otherwise bound and all Collateral encumbered thereby will continue to guarantee
or secure, as the case may be, to the fullest extent possible in accordance with
the Loan Documents the payment and performance of all “Obligations” under each
of the Loan Documents to which it is a party (in each case, as such terms are
defined in the applicable Loan Document).
Each Guarantor acknowledges and agrees that each of the Loan Documents to which
it is a party or otherwise bound shall continue in full force and effect and
that all of its obligations thereunder shall be valid and enforceable and shall
not be im-paired or limited by the execution or effectiveness of this Amendment.
Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Amendment, such Guarantor is not required by
the terms of the Credit Agreement or any other Loan Document to consent to the
amendments to the Credit Agreement effected pursuant to this Amendment and (ii)
nothing in the Credit Agreement, this Amendment or any other Loan Document shall
be deemed to require the consent of such Guarantor to any future amendments to
the Second Amended and Restated Credit Agreement.

- 10-







--------------------------------------------------------------------------------





SECTION VIII.
MISCELLANEOUS



8.1
Reference to and Effect on the Credit Agreement and the Other Loan Documents.

(i)On and after the Second Restatement Date, each reference in the Second
Amended and Restated Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import referring to the Credit Agreement,
and each reference in the other Loan Documents to the “Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement shall mean and be a reference to the Second Amended and Restated
Credit Agreement.
(ii)Except as specifically amended by this Amendment, the Second Amended and
Restated Credit Agreement and the other Loan Documents shall remain in full
force and effect and are hereby ratified and confirmed.
(iii)The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Second Amended and Restated
Credit Agreement or any of the other Loan Documents.


8.2
Headings. Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Amendment or any other Loan Document.



8.3
Loan Document. This Amendment shall constitute a “Loan Document” under the terms
of the Second Amended and Restated Credit Agreement.



8.4
Applicable Law; Miscellaneous. THIS AMENDMENT AND ALL CLAIMS OR CAUSES OF ACTION
(WHETHER IN CONTRACT, TORT OR OTHERWISE) THAT MAY BE BASED UPON, ARISE OUT OF OR
RELATE IN ANY WAY HERETO OR THE NEGOTIATION, EXECUTION OR PERFORMANCE HEREOF OR
THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN
THE LAW OF THE STATE OF NEW YORK. The provisions of Section 11.14 and Section
11.15 of the Second Amended and Restated Credit Agreement are incorporated by
reference herein and made a part hereof.



8.5
Counterparts. This Amendment may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment.



8.6
Further Assurances. Each of the Loan Parties shall execute and deliver such
additional documents and take such additional actions as may be reasonably
requested by the Administrative Agent to effectuate the purposes of this
Amendment.

  
8.7
No Novation. Each of the parties hereto acknowledges and agrees that the terms
of this Amendment do not constitute a novation but, rather, an amendment of the
terms of a pre-existing


- 11-







--------------------------------------------------------------------------------



Indebtedness and related agreement, as evidenced by the Second Amended and
Restated Credit Agreement.


8.8
Administrative Agent Authorization. Holdings, the Required Lenders and the
Consenting Lenders hereby authorize the Administrative Agent, in consultation
with Holdings, to (i) determine all amounts, percentages and other information
with respect to the Commitments and Loans of each Continuing Term A Lender and
each Continuing Revolving Credit Lender and (ii) enter and complete all such
amounts, percentages and other information in the Register maintained pursuant
to Section 11.06(c) of the Second Amended and Restated Credit Agreement, as
appropriate. The Administrative Agent’s determination and entry and completion
shall be conclusive and shall be conclusive evidence of the existence, amounts,
percentages and other information with respect to the obligations of the
Borrowers under the Second Amended and Restated Credit Agreement, in each case,
absent manifest error. For the avoidance of doubt, the provisions of Article 9
and Section 11.06 of each of the Credit Agreement and the Second Amended and
Restated Credit Agreement shall apply to any determination, entry or completion
made by the Administrative Agent pursuant to this Section 8.8.



[Remainder of this page intentionally left blank.]



- 12-







--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.






HOLDINGS AND U.S. BORROWER:
ACCO BRANDS CORPORATION





By: /s/ Neal V. Fenwick
Name: Neal V. Fenwick
Title: Executive Vice President and Chief Financial Officer




--------------------------------------------------------------------------------








GUARANTORS:                  ACCO BRANDS CORPORATION
By: /s/ Neal V. Fenwick
Name: Neal V. Fenwick
Title: Executive Vice President and Chief Financial Officer
ACCO BRANDS USA LLC
By: /s/ Neal V. Fenwick
Name: Neal V. Fenwick
Title: Executive Vice President and Chief Financial Officer
GENERAL BINDING LLC
By: /s/ Pamela R. Schneider
Name: Pamela R. Schneider
Title: Vice President and Secretary
ACCO BRANDS INTERNATIONAL, INC.
By: /s/ Pamela R. Schneider
Name: Pamela R. Schneider
Title: Vice President and Secretary
ACCO EUROPE FINANCE HOLDINGS, LLC
By: /s/ Pamela R. Schneider
Name: Pamela R. Schneider
Title: Vice President and Secretary




--------------------------------------------------------------------------------




ACCO EUROPE INTERNATIONAL HOLDINGS, LLC
By: /s/ Neal V. Fenwick
Name: Neal V. Fenwick
Title: Executive Vice President and Chief Financial Officer
GBC INTERNATIONAL, INC.
By: /s/ Neal V. Fenwick
Name: Neal V. Fenwick
Title: Executive Vice President and Chief Financial Officer
ACCO INTERNATIONAL HOLDINGS, INC.
By: /s/ Pamela R. Schneider
Name: Pamela R. Schneider
Title: Vice President and Secretary
NESCHEN GBC GRAPHIC FILMS, LLC
By: /s/ Pamela R. Schneider
Name: Pamela R. Schneider
Title: Supervisory Director


--------------------------------------------------------------------------------








BANK OF AMERICA, N.A.,
as Administrative Agent, Additional Term A Lender, Additional Revolving Credit
Lender, Replacement Lender, Swing Line Lender and L/C Issuer




By: /s/ Jonathan M. Phillips
Authorized Signatory


Jonathan M. Phillip
Senior Vice President




--------------------------------------------------------------------------------



ANNEX I


TERM A LENDER CONSENT TO SECOND AMENDMENT AND RESTATEMENT AGREEMENT


[NAME OF TERM A LENDER], as a Term A Lender


By    ______________________________
Name:
Title:


[[For Term A Lenders requiring a second signature block]


By    ______________________________
Name:
Title:]


PROCEDURE FOR TERM A LENDERS:


The above-named Term A Lender elects to:


OPTION A - CONSENT TO AMENDMENT AND CONTINUATION OF EXISTING TERM A LOANS :  o
Consent and agree to (1) this Amendment, (2) sell the entire aggregate principal
amount of its Existing Term A Loans via an assignment (at 100% of par) on the
Second Restatement Date pursuant to a Master Assignment and (3) as of a date
selected by the Administrative Agent (which date shall not be before the Second
Restatement Date, purchase via an assignment Term A Loans (under and as defined
in the Second Amended and Restated Credit Agreement) in an aggregate principal
amount equal to (x) the entire aggregate principal amount of its Existing Term A
Loans so sold via assignment pursuant to clause (2) minus (y) the Decreased
Amount (if any) applicable to such Term A Lender. Such assignment shall be made
at 100% of par.
OPTION B - CONSENT TO AMENDMENT ONLY: o Consent to the Amendment but does not
consent to the continuation of any of its Existing Term A Loans as Term A Loans
(as defined under the Second Amended and Restated Credit Agreement).





























-Annex I-







--------------------------------------------------------------------------------


ANNEX II


REVOLVING CREDIT LENDER CONSENT TO SECOND AMENDMENT AND RESTATEMENT AGREEMENT


[NAME OF REVOLVING CREDIT LENDER], as a Revolving Credit Lender


By    ______________________________
Name:
Title:


[[For Revolving Credit Lender requiring a second signature block]


By    ______________________________
Name:
Title:]


PROCEDURE FOR REVOLVING CREDIT LENDERS:


The above-named Revolving Credit Lender elects to:


OPTION A - CONSENT TO AMENDMENT AND CONTINUATION OF EXISTING REVOLVING CREDIT
LOANS AND EXISTING REVOLVING CREDIT COMMITMENTS: o Consent and agree to (1) this
Amendment, (2) sell the entire aggregate principal amount of its Existing
Revolving Credit Loans and Existing Revolving Credit Commitments via an
assignment (at 100% of par) on the Second Restatement Date pursuant to a Master
Assignment and (3) as of a date selected by the Administrative Agent (which date
shall not be before the Second Restatement Date), purchase via an assignment
Revolving Credit Loans and Revolving Credit Commitments, respectively (each
under and as defined in the Second Amended and Restated Credit Agreement) in an
aggregate principal amount equal to (x) the entire aggregate principal amount of
its Existing Revolving Credit Loans and Existing Revolving Credit Commitments so
sold via assignment pursuant to clause (2) minus (y) the Decreased Amount (if
any) applicable to such Revolving Credit Lender. Such assignment shall be made
at 100% of par.
OPTION B - CONSENT TO AMENDMENT ONLY: o Consent to the Amendment but does not
consent to the continuing any of its Existing Revolving Credit Loans or Existing
Revolving Credit Commitments as Revolving Credit Loans and Revolving Credit
Commitments, respectively (each as defined under the Second Amended and Restated
Credit Agreement).

































-Annex II-







--------------------------------------------------------------------------------


ANNEX III


FORM OF MASTER ASSIGNMENT AND ASSUMPTION AGREEMENT
FOR ACCO BRANDS CORPORATION
SECOND AMENDED AND RESTATED CREDIT AGREEMENT


This Master Assignment and Assumption Agreement (this “Master Assignment and
Assumption”) is dated as of the Effective Date set forth in Section 8 below (the
“Effective Date”) and is entered into by and between each Assignor identified in
item 1 below (each, an “Assignor”) and the Assignee identified in item 2 below
(the “Assignee”). It is understood and agreed that the rights and obligations of
each of the Assignors hereunder are several and not joint. Capitalized terms
used but not defined herein shall have the meanings given to them in the Credit
Agreement identified below, receipt of a copy of which is hereby acknowledged by
the Assignee. The standard terms and conditions set forth in Annex 1 attached
hereto (the “Standard Terms and Conditions”) are hereby agreed to and
incorporated herein by reference and made a part of this Master Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, each Assignor hereby irrevocably sells and assigns
to the Assignee as described below, and the Assignee hereby irrevocably
purchases and assumes from the applicable Assignor, subject to and in accordance
with the Standard Terms and Conditions and the Credit Agreement, as of the
Effective Date, (i) all of the applicable Assignor’s rights and obligations in
its capacity as a Term A Lender and/or Revolving Credit Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the principal amount of Term A Loans and/or Revolving
Credit Commitments and Revolving Credit Loans identified opposite such Lender’s
name on Schedule I hereto under the caption “Term A Loans held immediately prior
to the Effective Date” and/or “Revolving Credit Commitments/Revolving Credit
Loans held immediately prior to the Effective Date”, as applicable, and (ii) to
the extent permitted to be assigned under applicable Law, all claims, suits,
causes of action and any other right of the applicable Assignor (in its capacity
as a Term A Lender and/or Revolving Credit Lender under the Credit Agreement)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to as an “Assigned Interest”). Each
such sale and assignment is without recourse to any Assignor and, except as
expressly provided in this Master Assignment and Assumption, without
representation or warranty by any Assignor.


By purchasing the Assigned Interest, the Assignee agrees that, for purposes of
that certain Third Amendment to Credit Agreement dated as of April 28, 2015 (the
“Third Amendment”), by and among Holdings, certain subsidiaries of Holdings, the
Required Lenders and Consenting Lenders referred to therein, the Administrative
Agent, the L/C Issuers and the Swing Line Lender, to the Credit Agreement (as
defined below), it shall be deemed to have consented and agreed to (1) the Third
Amendment and (2) the amendment and restatement of the Credit Agreement (in the
form of the Second Amended and Restated Credit Agreement attached to the
Amendment).


1.
Assignor:
Each person identified on Schedule I hereto
 
2.
Assignee:
Bank of America, N.A.
3.
Borrower:
ACCO Brands Corporation


-Annex III - 1-







--------------------------------------------------------------------------------




4.
Administrative Agent:
Bank of America, N.A., as the Administrative Agent under the Credit Agreement
5.
Credit Agreement:
The $780,000,000 Amended and Restated Credit Agreement dated as of May 13, 2013
among ACCO BRANDS CORPORATION, certain Subsidiaries to Holdings party thereto,
the Lenders parties thereto, BANK OF AMERICA, N.A., as Administrative Agent, and
the other agents parties thereto (as amended by the First Amendment to Credit
Agreement, dated July 19, 2013, as further amended by that Second Amendment to
Credit Agreement dated June 26, 2014, and as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
6.
Assigned Interest[s]: As indicated on Schedule I hereto.



Effective Date: April 28, 2015


[Remainder of page intentionally left blank]





-Annex III - 2-







--------------------------------------------------------------------------------


BANK OF AMERICA, N.A.,
as Assignee


By:_________________________________
Title:






Consented to and Accepted:
BANK OF AMERICA, N.A., as
Administrative Agent, L/C Issuer and
Swing Line Lender


By:_________________________________
Title:




Consented to and Accepted:
ACCO BRANDS CORPORATION
 


By:_________________________________
Title:





--------------------------------------------------------------------------------


ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
MASTER ASSIGNMENT AND ASSUMPTION AGREEMENT


1. Representations and Warranties.


1.1. Assignors. Each Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest transferred by it hereunder,
(ii) such Assigned Interest transferred by it hereunder is free and clear of any
lien, encumbrance or other adverse claim and (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Master Assignment and Assumption (or, if it fails to so execute and deliver this
Master Assignment and Assumption Agreement, it acknowledges that it will be
deemed to have done so pursuant to Section 11.13 of the Credit Agreement) and to
consummate the transactions by it contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Holdings or any of its respective Subsidiaries or Affiliates or any
other Person obligated in respect of any Loan Document or (iv) the performance
or observance by Holdings or any of its respective Subsidiaries or Affiliates or
any other Person of any of their respective obligations under any Loan Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Master Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Sections 11.06(b)(iii), (v)
and (vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 11.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement (as such Credit Agreement may be further amended, amended and restated
or supplemented from time to time) as a Lender thereunder and, to the extent of
the applicable Assigned Interests acquired by it hereunder, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
afforded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Master Assignment and Assumption and to
purchase such Assigned Interests acquired by it hereunder, independently and
without reliance upon the Administrative Agent or any other Lender or the L/C
Issuer and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Master Assignment
and Assumption and to purchase the Assigned Interest and (vi) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
such Assignee; and (b) agrees that (x) it will, independently and without
reliance upon the Administrative Agent, any Assignor or any other Lender or the
L/C Issuer, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (y) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of each Assigned Interest (including payments of
principal, interest, fees and other amounts) to the applicable Assignors for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

-Annex 1 - 1-







--------------------------------------------------------------------------------






3. General Provisions. This Master Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns permitted under the Credit Agreement. This Master
Assignment and Assumption may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
instrument. Delivery of an executed counterpart of a signature page of this
Master Assignment and Assumption by facsimile or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this Master
Assignment and Assumption. This Master Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York
without regard to principles of conflicts of law that would result in the
application of any law other than the law of the State of New York.



-Annex 1 - 2-







--------------------------------------------------------------------------------


SCHEDULE I
Term A Loans
ASSIGNOR
Term A Loans held immediately prior to the Effective Date
Term A Loans held immediately following the Effective Date
 
$ [ _]
$-
 
$ [ _]
$-



Revolving Credit Commitments/Revolving Credit Loans


ASSIGNOR
Revolving Credit Commitments/Revolving Credit Loans held immediately prior to
the Effective Date
Revolving Credit Commitments/ Revolving Credit Loans held immediately following
the Effective Date
 
$ [ _]
$-
 
$ [ _]
$-



[Additional pages shall be attached hereto at the discretion of the
Administrative Agent, to the extent deemed necessary or advisable by
Administrative Agent to reflect calculation of amounts and percentages of
assignments]









--------------------------------------------------------------------------------






-Annex I - 5-







--------------------------------------------------------------------------------



Schedule 1


Second Restatement Date Commitments




1.    Second Restatement Date Term A Loan Commitments


Lender
Commitment
Applicable Percentage
Bank of America, N.A.
$1,000,000
100%
Total
$1,000,000
100%



2.    Second Restatement Date Revolving Credit Commitments


Lender
Commitment
Applicable Percentage
Bank of America, N.A.
$50,000,000
100%
Total
$50,000,000
100%






--------------------------------------------------------------------------------






SCHEDULE 2


Second Restatement Date Collateral Matters


None.

-Schedule 1-







--------------------------------------------------------------------------------






SCHEDULE 3
Post-Second Restatement Date Collateral Matters


Within five (5) days following the Second Restatement Date (or such longer
period of time as may be extended by the Administrative Agent in its reasonable
discretion), the Administrative Agent shall have received


•
a counterpart of the Trademark Security Agreement (as defined in the U.S.
Security Agreement), executed by General Binding LLC in favor of Bank of
America, N.A., as Administrative Agent; and



•
a counterpart of the Trademark Security Agreement (as defined in the U.S.
Security Agreement), executed by ACCO Brands USA LLC in favor of Bank of
America, N.A., as Administrative Agent



Within fourteen (14) days following the Second Restatement Date (or such longer
period of time as may be extended by the Administrative Agent in its reasonable
discretion), the Administrative Agent shall have received:


•
Modifications to the U.S. Mortgages, endorsements to the Mortgage Policies and
Flood Documents with respect to the U.S. Mortgaged Properties set forth on
Schedule 1.01C to the Amended and Restated Credit Agreement, in each case in
accordance with the Collateral and Guaranty Requirements;



•
such other customary documents as the New Administrative Agent may reasonably
request with respect to such U.S. Mortgage or U.S. Mortgaged Property;



•
amendments to the Estoppels if reasonably required by the New Administrative
Agent; and



•
a fully executed Security Deed Relating the Partnership Interests by and among
ACCO Brands International, Inc. and ACCO Europe International Holdings, LLC, as
partners and Bank of America, N.A., as Administrative Agent, in form and
substance reasonably satisfactory to the Administrative Agent.






--------------------------------------------------------------------------------




EXHIBIT A


Second Amended and Restated Credit Agreement


[Separately attached]





